Citation Nr: 1812138	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  07-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1983 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board remanded this matter in May 2013.  In that remand, the Board explained that the claim for entitlement to a TDIU was reasonably raised by the record as part of the Veteran's appeal for an increased rating for his service-connected peripheral neuropathy of the right lower extremity under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further development and adjudication of the TDIU issue.  In August 2016, the appeal was again remanded to the AOJ for further development.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2008, the Veteran testified at a Videoconference Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In February 2010, the Board informed the Veteran that the VLJ who held the December 2008 Board hearing had retired from the Board.  The Board provided the Veteran an opportunity to have another hearing before a different VLJ.  Later in February 2010, the Veteran indicated that he wished to have such a hearing.  The Veteran was scheduled for a hearing before a VLJ in November 2011, and notice was sent to the Veteran's address of record in October and November 2011.  However, the Veteran did not appear for his hearing.  He has not submitted good cause for his failure to appear or requested to reschedule the hearing.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

In light of the foregoing, the Board will address the merits of the claim.


FINDING OF FACT

The Veteran has not been unable to obtain or maintain substantially gainful employment due solely to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

"Substantially gainful employment" is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  See Moore v. Derwinski, 1 Vet. App. 356 (1991); Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Nevertheless, pursuant to 38 C.F.R. § 4.16(b), a TDIU may be assigned when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities but fails to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Such cases should be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001).

A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18.  Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

At the outset, the Board notes that the Veteran is service-connected for right leg peripheral neuropathy, rated as 40 percent disabling; as well as for status post tibia-fibula fracture of the right lower extremity, rated as 0 percent disabling.  Thus, the Veteran's combined disability rating throughout the period of the claim has been 40 percent.  As noted above, a TDIU rating requires, as a threshold, a single disability that is rated as 60 percent disabling, or two or more disabilities with combined ratings of 70 percent, with at least one of those disabilities evaluated as 40 percent or more disabling.  Therefore, the Veteran has not met the minimum schedular requirements for TDIU benefits.

Nonetheless, the Board must consider whether the evidence warrants a referral to the appropriate VA officials for extra-schedular consideration of the Veteran's entitlement to a total disability rating based on individual unemployability.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001).  For a Veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor, which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the service-connected impairment makes it difficult to obtain or retain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Having reviewed the record, the Board finds that the weight of the evidence does not suggest that the Veteran's case is outside the norm with respect to his service-connected disabilities. 

The Veteran contends that his service-connected disabilities, either alone or in concert, prevent him from being able to obtain and maintain substantially gainful employment.  Specifically, the Veteran has stated that he stopped working as a cabinetmaker in 2004 due to his service-connected right leg disabilities.  

A June 2006 physical capacities evaluation, performed by the Veteran's private physician, indicated that the Veteran's functional capacity was such that he would not be capable of performing even sedentary work.  However, the performing physician failed to discuss the cause or causes of these functional limitations.  Furthermore, in a March 2007 decision, the U.S. Social Security Administration (SSA) determined the Veteran had been disabled for SSA purposes since April 2004.  SSA awarded disability benefits based on the Veteran' service-connected right leg peripheral neuropathy and status post tibia-fibula fracture, as well as for his non-service-connected degenerative disc disease of the lumbar spine, hypertension, hyperlipidemia, and depression.

Notwithstanding the foregoing, the record fails to show that the Veteran has been unable to secure or follow a substantially gainful occupation as a result solely of his service-connected disabilities.

VA treatment records dated May 2005 showed a possible diagnosis of Huntington's disease.  Thereafter, in May 2013, the Veteran underwent genetic testing, which confirmed the diagnosis of Huntington's disease.  VA treatment notes from September 2014 indicate the Veteran exhibited symptoms associated with Huntington's disease including impairment of cognitive function and gait disturbance.  Further, in October 2015, a VA Orthopaedic Surgeon examined the Veteran and opined that the Veteran's knee instability was secondary to Huntington's ataxia.

The Veteran was afforded a VA examination in July 2013, which showed general frailty and no remaining effective function of the lower extremities.  However, the examiner opined that it was less likely than not that the Veteran's service-connected right leg disabilities preclude his ability to sustain physical or sedentary employment.  Moreover, the examiner opined that the Veteran's non-service-connected disabilities were clinically responsible for his inability to obtain gainful employment.  The examiner concluded by adding that the Veteran has muscle atrophy due to poor nutrition and frailty and not due to his service-connected disabilities.

The Board finds that the weight of the medical evidence of record indicates that the Veteran's inability to secure or follow a substantially gainful occupation has not been due solely to his service-connected disabilities.  In making this decision, the Board notes that there are no opinions of record indicating that the Veteran was unemployable as result of his service-connected disabilities.  The Board further notes that VA sent a letter to the Veteran in June 2013, explaining what was required to support his claim of entitlement to a TDIU.  In this letter, the Veteran was asked to complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in order to obtain his employment status, employment history, and education.  To date, the Veteran has not returned the form or otherwise supplied VA with the requested employment information.

The Board acknowledges the contentions of the Veteran that he was unable to work due to his service-connected disabilities.  Laypersons can attest to factual matters of which they had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Veteran is competent to report what he perceives through his senses, such as leg pain and instability, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, while the Veteran's lay statements are competent to describe the physical difficulties caused by his service-connected disabilities, they are not competent to prove that his inability to secure or follow a substantially gainful occupation is a result solely of his service-connected disabilities. 

In sum, the evidence does not show that the Veteran's service-connected disabilities have been sufficiently severe to render him unemployable during the period of the claim.  Accordingly, the Board has concluded that the claim must be denied.  For the foregoing reasons, the Board has also determined that referral of the TDIU claim for extra-schedular consideration is not in order.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine but has found that a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable and the claim must be denied.


ORDER

Entitlement to a total disability rating due to individual unemployability (TDIU) is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


